Citation Nr: 1528832	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 2004, for service connection for degenerative arthritis of the thoracolumbar spine on the basis of clear and unmistakable error (CUE) in a June 1980 rating decision that denied service connection for a lumbar spine disability.  

2.  Entitlement to an effective date earlier than May 9, 2011, for a separate 10 percent rating for impairment of the sciatic nerve of the right lower extremity (RLE).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to January 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2014, the Veteran and spouse testified during a videoconference hearing before the undersigned and a transcript of that hearing is of record.

The issue of CUE for the rating assigned for multiple arthralgias in the 1980 rating decision has been raised by the record, as shown in November 2014 correspondence from the Veteran's Agent and in testimony provided during the November 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a lumbar spine disability was denied in a June 1980 rating decision.  Although the Veteran submitted a timely notice of disagreement in November 1980, after the issuance of the December 1980 statement of the case, a substantive appeal was not received, so as a consequence, that decision has become final based on the evidence then of record.  

2.  In a July 2003 rating decision, a prior grant of service connection for arthralgias, multiple joints, was recharacterized to include degenerative arthritis of the lumbar spine and a 10 percent rating was assigned effective January 28, 2003.  The Veteran did not appeal, and that decision became final.

3.  In a September 2009 rating decision, service connection was granted for degenerative arthritis of the lumbar spine, with a 10 percent rating effective March 3, 2004, and 20 percent rating effective May 15, 2009.  Also, in that rating decision, the additional disabilities previously included in the prior grant of service connection for arthralgia, multiple joints, were each separately service-connected from March 3, 2004.  The Veteran did not appeal, and that decision become final.
 
4.  The Veteran submitted a freestanding claim for an earlier effective date for service connection for degenerative arthritis of the lumbar spine in January 2012.

5.  The prior June 1980 rating decision that considered the claim for service connection for a lumbar spine disability, did not involve CUE; it was supported by evidence then of record and was consistent with the law and regulations then in effect.  There is no showing that the correct facts known at the time were not before the adjudicator, that the law then in effect at that time was incorrectly applied, and that the result would have been manifestly different to the extent any error did exist. 

6.  The grant of a separate rating for impairment of sciatic nerve of the RLE arose from the Veteran's May 9, 2011, claim for a TDIU, which the RO also construed as a claim for an increased rating for a service-connected lumbar spine disability.  

7.  There was no informal claim, formal claim, or written intent to file a claim for an increased rating for the Veteran's service-connected lumbar spine disability following the final September 2009 rating decision and prior to May 9, 2011. 

8.  It is not factually ascertainable that an increase in the Veteran's lumbar spine disability level occurred within one year prior to the claim on May 9, 2011.  


CONCLUSIONS OF LAW

1.  The September 2011 rating decision that granted service connection and assigned an effective date of March 3, 2004, for degenerative arthritis of the lumbar spine is final; and, the claim for an earlier effective date, other than on the basis of CUE, must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.104, 3.400 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

2.  The June 1980 rating decision denying entitlement to a chronic low back disorder did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

3.  The criteria for an effective date earlier than May 9, 2011, for the assignment of a separate 10 percent rating for impairment of sciatic nerve of the right lower extremity (RLE) due to service-connected degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).


The notice requirements apply to all five elements of a service connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the claims for earlier effective dates following the grant of service connection, 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

With regard to the CUE claim, the duties to notify and assist have no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 (2002); 38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014). 

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).

Lumbar Spine Earlier Effective Date and CUE Claim

In this case, the Veteran is challenging the effective date for the award of service connection for degenerative arthritis of the thoracolumbar spine.  Service connection was awarded for degenerative arthritis of the thoracolumbar spine in a September 2009 rating decision, with an assigned effective date of March 3, 2004.  The Veteran did not appeal that decision, and therefore the effective date assigned is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

There is no free-standing basis claim for claims for an earlier effective date where the previous decision assigning the effective date is final.  Although there are exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Because the September 2009 rating decision is final, the Board notes that an earlier effective date for the award of service connection is not warranted as there can be no free-standing claim for an earlier effective date.  An earlier effective date may be established only by a request for revision of that previous final decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  In this case, the Veteran has not suggested that the September 2009 rating decision granting service connection for degenerative arthritis of the lumbar spine contained CUE.  Rather, he contends that there is CUE in the June 1980 rating decision that denied service connection for a chronic low back condition.  

Thus, the Board finds that the Veteran's claim for an earlier effective date for the award of service-connection for degenerative arthritis of the lumbar spine must be denied.

In regard to CUE in the June 1980 rating decision, under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2014).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Further, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Errors that would not have changed the outcome are harmless.  By definition, those errors do not give rise to the need for revising the previous decision. The words clear and unmistakable error are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a clear and unmistakable error must be based on the record and the law that existed at the time of the prior Agency of Original Jurisdiction or Board decision.  Russell v. Principi, 3 Vet. App. 310 (1992).

There is a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator, which requires more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The Veteran essentially argues that the RO erred in failing to grant service connection for a lumbar spine disability at the time of the June 1980 rating decision as the Veteran was found to have scoliosis on a March 1980 VA radiology report.  He contends, essentially, that since he did not have scoliosis prior to service, and the fact that he was diagnosed with scoliosis within a year of discharge, that his scoliosis was therefore incurred during service.  In the June 1980 rating decision, the RO found that the Veteran's diagnosed scoliosis was a constitutional developmental abnormality and not a disability under the law.  The RO granted service connection for arthralgia of multiple joints, based on bilateral knee and hip findings.  The December 1980 statement of the case clearly set forth that service connection for a chronic low back disability was denied.  The Veteran failed to submit a substantive appeal and therefore, the June 1980 rating became final. 

The law and regulations in effect at the time of the June 1980 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 310 (West 1976) [now codified at 38 U.S.C.A. § 1110 (West 2014)]; 38 C.F.R. § 3.303 (1980).  
Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the first year following active service.  38 U.S.C. 310 (West 1976); 38 C.F.R. § 3.307, 3.309 (1979).  In the absence of chronicity, continuity of symptomatology following discharge is required. 38 C.F.R. § 3.303(b) (1979).  Service connection may also be granted when all of the evidence demonstrates that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1979).
Congenital or developmental defects are not considered to be a disease or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1979).

The Board notes that it was not until 1985 that VA Office of General Counsel determined that service connection could be granted for congenital or developmental disabilities based upon aggravation.  VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently reissued as VAOPGCPREC 82-90 (July 18, 1990) (congenital or developmental defects can be subject to superimposed disease or injury; if during military service, superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability).   Further, it was not until July 1990 that the Office of General Counsel held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

Prior to February 1990, ROs were not required to provide a statement of reasons or bases for their decisions, and RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004) (statements of reasons or bases in RO decisions were not required prior to the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision).

Furthermore, at the time of the June 1980 rating decision, the RO was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

As a threshold matter, the Board finds the arguments advanced by the Veteran and his agent to allege CUE in the June 1980 denial of service connection for a low back condition have been conveyed with the requisite specificity and, will therefore, adjudicate the merits of the claim.  Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).

Upon review of the evidence of record and the law in effect in June 1980, the Board finds no clear and unmistakable error in the June 1980 RO decision.  38 C.F.R. § 3.105(a) (2014).

At the time of the June 1980 rating decision, the evidence considered included the Veteran's service medical records showing that the Veteran was seen in March 1975 with complains of low back pain after lifting boxes.  The impression was low back strain.  In January 1976, the Veteran complained that he fell down a ladder.  The impression was contusion to the lower back.  In March 1977, he was seen with complaints of intermittent steady aching pain over the back sacroiliac joints for two and a half weeks.  X-ray was with normal limits.  The impression did not include findings or diagnosis of a lumbar spine disorder.  An October 1979 record notes that the Veteran complained of low back pain since the morning, with spasms.  He was assessed with acute back strain.  In the January 1980 claim for VA benefits, the Veteran claimed service connection for back pain that he indicated began in August 1974.  A March 1980 VA examination report shows that the Veteran reported having some pain in his lower back since discharge from service.  Lumbar spine x rays were undertaken and the impression was minimal lumbar scoliosis, weight bearing center L3 anterior to S1, and mild sclerosis superior margin of the acetabuli.  The examiner noted that service medical records showed that x-rays of the back were within normal limits.  Physical examination report shows that the Veteran indicated he had intermittent low lumbar back pain with radiation to leg.  He had full range of motion of the lumbar spine with low back pain.  The diagnosis noted was lumbar spine mild scoliosis.  

At the time of the December 1980 rating decision, the only medical evidence shows that the Veteran had scoliosis, which the RO determined was a constitutional or developmental defect and not considered to be a disease or injury within the meaning of the law governing the payment of compensation.  Without evidence of any other abnormality of the spine in service or post service, there was no basis for a grant of service connection.  In this case, the denial of service connection was supported by the evidence, or lack of evidence, then of record, and the law in effect at that time.  Because there was no evidence of a chronic condition in service, continuity of symptomatology or a current low back disability for which service connection could be granted, the evidence does not show the existence of undebatable error of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  It is not clear and unmistakable that there was some lumbar spine disability that was not a congenital or developmental deformity that should have been service-connected at that time.  The findings of the RO were a plausible interpretation of the evidence then or record and a proper application of the extant laws and regulations.  Therefore, the Board finds that the decision did not contain CUE.

In light of the above discussion, it appears that the RO properly considered all the pertinent evidence before it in June 1980.  The correct facts, as they were known at the time, were before the RO, and were considered. Thus, no clear and unmistakable error of fact is shown.  The findings of fact and discussion of the evidence available at that time are consistent with the conclusion reached. The Veteran's disagreement with the RO's interpretation of the medical evidence of record in June 1980 constitutes a mere disagreement with how the RO evaluated or weighed the facts, and is, therefore, inadequate for a finding of CUE.

With regard to the correct facts being before the RO in June 1980, in the present case, it is clear on its face that the RO in June 1980 considered the Veteran's service treatment records showing treatment for low back pain and acute back strain and x ray findings in service, and the March 1980 VA examination report.  

Ultimately, the Veteran has not identified any specific error of law or fact in the June 1980 rating decision denying service connection for a chronic low back condition that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.  At the time of the June 1980 rating, there was no medical opinion of record linking any post-service diagnosis of scoliosis to service, or that scoliosis was aggravated by service, and while the Veteran was seen in service with complaints on two occasions regarding his back, a chronic low back disability was not found to have existed in service.  The Board cannot find that the RO's decision was an error that was undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. The Board finds that reasonable minds could differ regarding the interpretation of the evidence  In order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In this case, the RO's reliance on the medical evidence of record at the time of the June 1980 rating decision was not in error.  Further, there is no error in the RO's conclusion that the Veteran's diagnosed scoliosis was a congenital defect, as opposed to acquired disorder.  At the time of the June 1980 decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Therefore, to do so did not constitute error.

To the extent that the RO failed to develop additional evidence by not providing an additional VA examination that might have further addressed the Veteran's current contentions, the Board notes that a failure to fully develop evidence is not considered to be clear and unmistakable error.  38 C.F.R. § 20.1403(d) (2014).  VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different, the Board finds that there was no CUE in the June 1980 RO rating decision.  Therefore, the Board finds that the criteria for an earlier effective date for the grant of service connection for a lumbar spine disability on the basis of CUE in the June 1980 rating decision that denied service connection for a low back disorder have not been met.  



Earlier Effective Date for Separate 10 Percent Rating for Impairment of Sciatic Nerve of the RLE 

The Veteran is seeking an effective date prior to May 9, 2011, for the grant of a separate rating for impairment of sciatic nerve of the RLE, secondary to the service-connected lumbar spine disability. 

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. §3.400(o)(2) (2014).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (0)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence of record.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board finds that the Veteran's impairment of sciatic nerve of the RLE claim arose from the claim of entitlement to TDIU, received on May 9, 2011.  A claim for a TDIU is considered an increased rating claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413 (1999).  In this claim, the Veteran indicated that he was unable to work due, in part, to service-connected degenerative arthritis of the spine.  The RO developed the claim to include an increase for the service-connected lumbar spine disability, which included any associated neurological symptomatology.  

The Veteran's impairment of sciatic nerve of the RLE is a manifestation of the service-connected lumbar spine disability.  That is clear from the current rating criteria for lumbar spine disabilities which indicate that any associated objective neurologic impairments should be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014); 68 Fed. Reg. 51,454 (Aug. 27, 2003).

A September 2011 rating decision granted a separate rating for impairment of sciatic nerve of the RLE secondary to the service-connected lumbar spine disability, effective May 9, 2011.  The grant of the separate rating essentially constituted an increase rating for the symptomatology associated with the Veteran's lumbar spine disability.  The first objective evidence of a separate ratable neurological disability as a manifestation of the Veteran's service-connected lumbar spine disability was in a July 2011 VA examination report.  The July 2011 VA examination report shows that on physical examination there was evidence of radiating pain on movement described as pain that radiated into the right lower extremity.  Neurological examination revealed sensory deficit of the right back thigh.  The examiner concluded that the most likely involved peripheral nerve was the sciatic and pudendal nerve (sacral nerves) which affected the right side of the body.  Earlier medical evidence of record, while noting the Veteran's complaints of radiating pain on movement, failed to provide an actual diagnosis of impairment of the sciatic nerve of the RLE, or a neurologic diagnosis of the RLE, related to the service-connected lumbar spine disability until the July 2011 VA examination.   Thus, the Board finds that for the year prior to the May 9, 2011, claim, it is not factually ascertainable that the Veteran's service-connected lumbar spine disability consisted of a neurological disability of the RLE.   Therefore, the Board cannot assign an effective date earlier than May 9, 2011 for impairment of the sciatic nerve of the RLE. 

The Board finds that the preponderance of the evidence is against the assignment of an earlier effective date and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 3, 2004, for the grant of service connection for degenerative arthritis of the spine is denied.

The December 1980 rating decision that denied service connection for chronic low back disability did not contain CUE, and the benefit sought on appeal is denied.

Entitlement to an effective date earlier than May 9, 2011, for the grant of service connection for impairment of sciatic nerve of the RLE is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


